DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites, in part, “the transmitting the sensor data or the abstraction of the sensor data is at least in part on determining the event has occurred.” It appears the word “based” is missing in between the words “is” and “at”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim recites, in part, “the transmitting the sensor data or the abstraction is at least in part in response to the position.” It appears the word “based” is missing in between the words “is” and “at”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim recites, in part, “the transmitting the sensor data or the abstraction of the sensor data is at least in part on determining the event has occurred.” It appears the word “based” is missing in between the words “is” and “at”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the claim recites, in part, “the transmitting the sensor data or the abstraction is at least in part in response to the position corresponding to a predetermined position.” It appears the word “based” is missing in between the words “is” and “at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the teleoperator system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (United States Patent Application Publication No. US 2015/0248131 A1) [hereinafter “Fairfield”] in view of Prokhorov (United States Patent Application Publication No. US 2016/0358475 A1).

Regarding claim 1, Fairfield teaches an autonomous vehicle (vehicle 100) comprising:
one or more sensors (sensor system 104);
a communication interface configured to establish a communications link with a remote computing device (wireless communication system 146; see at least 24]-[0028] and [0047]);
one or more processors (processor 113); and
memory storing processor-executable instructions (data storage 114 and instructions 115) that, when executed by the one or more processors, cause the autonomous vehicle to perform operations comprising:
receiving sensor data from the one or more sensors (block 302; see [0036], [0043], [0053]-[0061], and [0065]-[0072]);
generating an abstraction of the sensor data (see Figure 4B and paragraphs [0065]-[0073]);
transmitting one or more of the sensor data or the abstraction of the sensor data to a teleoperator system (block 306; see Figure 4D and paragraphs [0086]-[0092]);
receiving, from the teleoperator system, a teleoperator command (block 308); and
controlling, based at least in part on the teleoperator command, the autonomous vehicle (block 310).

Fairfield does not expressly teach determining one or more attributes of the communications link, wherein the transmitting of the sensor data and/or abstraction of the sensor data is based at least in part on the one or more attributes. 
Prokhorov generally also teaches a system whereby an autonomous vehicle can transfer data to and from a remote operating system for aid in driving (see Abstract). Prokhorov teaches that the vehicle includes a communication channel module 245 that can analyze the communication channel between the vehicle and the remote operation computing system and determine various characteristics of the communication channel (see [0064]-[0068]). Prokhorov further teaches the vehicle utilizes a sensor selection module 250 to determine a subset of the collected sensor data to transmit to the remote operating system based on the determine attributes of the communication link (see [0069]-[0070]). Prokhorov teaches this allows for improved capabilities of highly automated vehicles by soliciting help while maintaining a high level of safety by not overloading the communication system (see [0111]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Fairfield so as to determine one or more attributes of the communications link and transmit collected sensor data based on the attributes, in view of Prokhorov, as Prokhorov teaches doing so in a remote teleoperation system for an autonomous vehicle allows for the improved safe operation of the autonomous vehicle by making sure the teleoperation system receives timely data in an efficient manner. 

Regarding claim 2, the combination of Fairfield and Prokhorov further teaches the sensor data comprises a first representation of a plurality of objects in an environment of the autonomous vehicle and the abstraction comprises a second representation of a subset of the plurality of objects in the 416 and the abstraction is shown in box 414; see also [0073] and [0089] of Fairfield). 

Regarding claim 3, the combination of Fairfield and Prokhorov further teaches the abstraction comprises a bounding box associated with an object represented in the sensor data (see [0073] and Figure 4B of Fairfield). 

Regarding claim 4, the combination of Fairfield and Prokhorov further teaches determining, in the sensor data, object data (see [0065]-[0073] of Fairfield), comparing the object data to map data and determining, based on the comparing, that the object data varies from the map data (see [0083] of Fairfield, wherein a detected object given as an exemplary stop sign is compared to permanent map data), wherein the abstraction is a representation of the object data exclusive of portions of the sensor data other than the object data (see [0073] and Figure 4B of Fairfield, wherein the abstraction turns objects 406-410 into geometric shapes; see also [0094] of Prokhorov). 

Regarding claim 6, the combination of Fairfield and Prokhorov further teaches determining, based at least in part on the sensor data, that an event has occurred (block 304 of Fairfield; see at least [0076]-[0085] of Fairfield), wherein the transmitting the sensor data or the abstraction of the sensor data is at least in part on determining the event has occurred (see [0076]-[0086] of Fairfield).

Regarding claim 7, the combination of Fairfield and Prokhorov further teaches retrieving historical sensor data corresponding to a time prior to the event, and transmitting the historical sensor data to the teleoperator system (see [0093]-[0094] of Prokhorov and [0076]-[0087] of Fairfield). 

Regarding claim 8, the combination of Fairfield and Prokhorov further teaches determining a position of the autonomous vehicle in an environment (see [0037] of Fairfield); and wherein the transmitting the sensor data or the abstraction is at least in part in response to the position (see [0077] of Fairfield, wherein the situation for which the autonomous vehicle will request remote assistance, and therefore transmit the sensor data, is based on the geographical location of the vehicle). 

Regarding claim 9, the combination of Fairfield and Prokhorov, as applied to claim 1 above, teaches a method comprising:
receiving sensor data from a sensor on a vehicle (block 302 of Fairfield; see [0036], [0043], [0053]-[0061], and [0065]-[0072] of Fairfield);
generating an abstraction of the sensor data (see Figure 4B and paragraphs [0065]-[0073] of Fairfield);
determining an attribute of a communications link between the vehicle and a remote system (see [0064]-[0068] of Prokhorov and the rejection of claim 1 above);
transmitting, based at least in part on the attribute of the communications link and to the remote system, the sensor data or the abstraction of the sensor data (block 306 of Fairfield; see Figure 4D and paragraphs [0086]-[0092] of Fairfield, [0069]-[0070] of Prokhorov, and the rejection of claim 1 above);
receiving, from the remote system, a command (block 308 of Fairfield); and
controlling, based at least in part on the command, the vehicle (block 310 of Fairfield).

Regarding claim 10, the combination of Fairfield and Prokhorov further teaches the sensor data comprises a first representation of a plurality of objects in an environment of the vehicle and the abstraction comprises a second representation of a subset of the plurality of objects in the environment 416 and the abstraction is shown in box 414; see also [0073] and [0089] of Fairfield). 

Regarding claim 11, the combination of Fairfield and Prokhorov further teaches the abstraction of the sensor data comprises a bounding box associated with an object represented in the sensor data (see [0073] and Figure 4B of Fairfield). 

Regarding claim 12, the combination of Fairfield and Prokhorov further teaches determining, based at least in part on the sensor data, object data (see [0065]-[0073] of Fairfield), comparing the object data to map data and determining, based on the comparing, that the object data varies from the map data (see [0083] of Fairfield, wherein a detected object given as an exemplary stop sign is compared to permanent map data), wherein the transmitting the sensor data or the abstraction comprises transmitting the abstraction and the abstraction is a representation of the object data exclusive of portions of the sensor data other than the object data (see [0073] and Figure 4B of Fairfield, wherein the abstraction turns objects 406-410 into geometric shapes; see also [0094] of Prokhorov). 

Regarding claim 14, the combination of Fairfield and Prokhorov further teaches determining, based at least in part on the sensor data, that an event has occurred (block 304 of Fairfield; see at least [0076]-[0085] of Fairfield), wherein the transmitting the sensor data or the abstraction of the sensor data is at least in part on determining that the event has occurred (see [0076]-[0086] of Fairfield). 

Regarding claim 15, the combination of Fairfield and Prokhorov further teaches retrieving historical sensor data corresponding to a time prior to the event, and transmitting the historical sensor data to the teleoperator system (see [0093]-[0094] of Prokhorov and [0076]-[0087] of Fairfield). 

Regarding claim 16, the combination of Fairfield and Prokhorov further teaches determining a position of the vehicle in a driving environment (see [0037] of Fairfield); wherein the transmitting the sensor data or the abstraction is based at least in part in response to the position corresponding to a predetermined position (see [0077] of Fairfield, wherein the situation for which the autonomous vehicle will request remote assistance, and therefore transmit the sensor data, is based on the geographical location of the vehicle; see also [0078]-[0080] of Fairfield, where the situation includes the vehicle being located at specific intersections). 

Regarding claim 17, the combination of Fairfield and Prokhorov, as applied to claim 1 above, teaches a system comprising:
one or more processors (processor 113 of Fairfield); and
memory storing processor-executable instructions executable by the one or more processors (data storage 114 and instructions 115 of Fairfield) to perform acts comprising:
receiving sensor data from a sensor on a vehicle (block 302 of Fairfield; see [0036], [0043], [0053]-[0061], and [0065]-[0072] of Fairfield);
generating an abstraction of the sensor data (see Figure 4B and paragraphs [0065]-[0073] of Fairfield);
determining an attribute of a communications link between the vehicle and a remote system (see [0064]-[0068] of Prokhorov and the rejection of claim 1 above);
transmitting, based at least in part on the attribute, the sensor data or the abstraction of the sensor data to the remote system (block 306 of Fairfield; see Figure 4D and paragraphs [0086]-[0092] of Fairfield, [0069]-[0070] of Prokhorov, and the rejection of claim 1 above);
308 of Fairfield); and
controlling, based at least in part on the command, the vehicle (block 310 of Fairfield).

Regarding claim 18, the combination of Fairfield and Prokhorov further teaches the abstraction comprises a bounding box associated with an object represented in the sensor data (see [0073] and Figure 4B of Fairfield). 

Regarding claim 19, the combination of Fairfield and Prokhorov further teaches determining, based at least in part on the sensor data, object data (see [0065]-[0073] of Fairfield), comparing the object data to map data and determining, based on the comparing, that the object data varies from the map data (see [0083] of Fairfield, wherein a detected object given as an exemplary stop sign is compared to permanent map data), wherein the transmitting the sensor data or the abstraction comprises transmitting the abstraction and the abstraction is a representation of the object data exclusive of portions of the sensor data other than the object data (see [0073] and Figure 4B of Fairfield, wherein the abstraction turns objects 406-410 into geometric shapes; see also [0094] of Prokhorov). 

Regarding claim 20, the combination of Fairfield and Prokhorov further teaches determining a position of the vehicle in an environment (see [0037] of Fairfield); wherein the transmitting the sensor data or the abstraction is based at least in part in response to the position corresponding to a predetermined position (see [0077] of Fairfield, wherein the situation for which the autonomous vehicle will request remote assistance, and therefore transmit the sensor data, is based on the geographical location of the vehicle; see also [0078]-[0080] of Fairfield, where the situation includes the vehicle being located at specific intersections). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fairfield and Prokhorov, as applied to claim 1 above, and further in view of Graumann (United States Patent Application Publication No. US 2014/0195072 A1).

Regarding claim 5, the combination of Fairfield and Prokhorov, as applied to claim 1 above, teaches the one or more attributes of the communications link comprises an available bandwidth (see [0065] of Prokhorov). 
The combination of Fairfield and Prokhorov does not expressly teach transmitting the sensor data or the abstraction comprises transmitting the sensor data when the available bandwidth meets or exceeds a threshold bandwidth. As noted above in the rejection of claim 1, Prokhorov teaches transmitting the entirety of the sensor data or a subset thereof based on the bandwidth of the communications link, but does not expressly teach the use of a threshold bandwidth in this determination. 
Graumann generally teaches a system for communicating between vehicles (see Abstract). Graumann teaches that if a bandwidth amount of a communications channel between vehicles exceeds a threshold, the entirety of the collected sensor data is transmitted, and if not, the data is ranked and sent according to rank until the bandwidth limit is reached (see [0039]-[0043]). Graumann teaches this allows the vehicle to transmit the most important data when limited by bandwidth concerns (see again [0039]-[0043]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Fairfield and Prokhorov so as to transmit the sensor data when the available bandwidth meets or exceeds a threshold bandwidth, in view of 

Regarding claim 13, the combination of Fairfield, Prokhorov, and Graumann, as applied to claim 5 above, teaches the attribute of the communications link comprises an available bandwidth (see [0065] of Prokhorov); and the transmitting the sensor data or the abstraction comprises transmitting the sensor data when the available bandwidth meets or exceeds a threshold bandwidth (see [0039]-[0043] of Graumann and the rejection of claim 5 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669